Fish, J.
1. An indictment for the offense of larceny after trust, which charges that the accused, being in the employ of the prosecutor to sell a certain article in the city market and at the prosecutor’s store, and having been intrusted by the prosecutor with such article of a given value, sold the same and fraudulently appropriated the proceeds to hisown use, should, as against a motion in arrest of judgment, be held to be a good indictment-under the Penal Code, $ 196, notwithstanding it fails to allege in express terms that the proceeds of the sale were to be paid to the prosecutor.
2. There was no material error in the charge to which exception was made.
3. There was sufficient evidence to warrant the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurring.

Indictment for larceny after trust. Before Judge Butt. Muscogee superior court. May term, 1899.
T. T. Miller, for plaintiff in error.
S. P. Gilbert, solicitor-general, by A. PL. Davis, contra.